Citation Nr: 1420511	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  11-33 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for basal cell carcinoma of the face and chest, to include as due to exposure to herbicides.

2.  Entitlement to service connection for squamous cell oral cancer, to include as due to exposure to herbicides.

3.  Entitlement to service connection for left arm condition, residual of bone transplant, as secondary to squamous cell oral cancer.

4.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision that denied service connection for the issues on appeal.  The Veteran timely appealed.

In May 2012, the Veteran testified during a videoconference hearing before the undersigned.  A transcript of the hearing is associated with the paper claims file.  The Board notes that during this hearing the Veteran withdrew his claim for service connection for basal cell carcinoma of the face and chest.

Additional pertinent evidence was received from the Veteran in June 2012.  As the Veteran has waived initial RO review of this evidence, the Board will consider it.  38 C.F.R. § 20.1304 (2013).

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.





FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for service connection for basal cell carcinoma of the face and chest.

2.  Squamous cell oral cancer was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active duty.

3.  Left arm condition, residual of bone transplant, did not manifest in service and is not causally or etiologically related to service or to a service-connected disability.

4.  The medical evidence of record establishes that the Veteran does not have a diagnosis of PTSD that is related to an in-service stressor.

5.  An acquired psychiatric disorder was not first shown during service nor is such otherwise related to service; a psychosis was not shown within one year of separation from service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for basal cell carcinoma of the face and chest have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  Squamous cell oral cancer was not incurred in active service, nor may it be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 5100, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.309 (2013).

3.  Left arm condition, residual of bone transplant, was not incurred in active service and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

4.  An acquired psychiatric disorder, including PTSD and dysthymic disorder, was not incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects the Veteran was provided VCAA notice in correspondence mailed in April 2010, prior to the initial adjudication of the claims.  Although information concerning how to substantiate a claim on a secondary basis was not provided, such error is not prejudicial as the Veteran does not have any service-connected disabilities.

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claims.  In this regard, the Board notes that service treatment records and pertinent post-service medical records have been associated with the claims folder.  Although the Veteran did not respond to the RO's April 2010 letter which requested that he complete one authorization form for each named medical provider, the Veteran submitted medical records directly to VA following the hearing.  The Veteran has also been provided an adequate VA examination in response to his claim for an acquired psychiatric disorder because the examiner reviewed the claims file and provided an adequate opinion based on a review of the entire record, a clinical interview, mental status examination, and sound medical principles.  

The Board acknowledges that the Veteran was not afforded a VA examination with respect to his claims for service connection for squamous cell oral cancer or left arm condition.  A VA examination must be provided when (1) there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury or disease occurred in service; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 86   (2006); 38 C.F.R. § 3.159(c) (4); see also 38 U.S.C.A. § 5103A (d) (2).  The Board concludes an examination is not needed.  The medical evidence includes diagnoses of squamous cell oral cancer and a bone transplant of the left arm was conducted for the cancer.  While the Veteran is presumed to have been exposed to herbicides during his period of active service, the Veteran's squamous cell oral cancer is not listed as a disease subject to presumptive service connection.  In fact, the Secretary has clarified that presumption of service connection is not warranted for cancer of the oral cavity.  The service treatment records are absent for any notations or documentation related to the Veteran's cancer.  The Veteran has not provided any statements related to continuity of symptomatology, instead asserting his belief that his cancer is related to in-service exposure to herbicides.  The first prong of the McLendon test (current disability) requires "competent" evidence; the third prong of the test only requires "evidence" that indicates an association with service.  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  The Veteran is not considered competent to provide an opinion as to the etiology of his cancer as this is a complex medical question.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Board recognizes that the threshold for finding a link between a current disability and active service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).  However, the evidence of record does not meet the low threshold for the reasons outlined above and a VA examination is not required to decide the Veteran's claim. 

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) (2012) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2). 

Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claims.  The Board also is unaware of any such outstanding evidence.  Therefore, the Board is satisfied that the originating agency has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2013).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2013). 

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16   (Fed .Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2013).

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

A veteran who, during active naval service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to certain herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(f). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a) (6) (ii).  These diseases include chloracne or other acneform disease consistent with chloracne, Type II Diabetes Mellitus, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

The Secretary of VA, however, has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for the following specific conditions: cancer of the oral cavity (including lips and tongue, pharynx (including tonsils), or nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); pancreatic cancer; bone and joint cancer; melanoma; non-melanoma skin cancer (basal cell and squamous cell); nasopharyngeal cancer, breast cancer, cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); urinary bladder cancer; renal cancer; cancers of brain and nervous system (including eye); endocrine cancers (thyroid, thymus, and other endocrine; cancers at other and unspecified sites; neurobehavioral disorders (cognitive and neuropsychiatric); amyotrophic lateral sclerosis (ALS); chronic peripheral nervous system disorders; respiratory disorders; gastrointestinal immune system disorders (immune suppression, allergy, and autoimmunity); circulatory disorders (including hypertension); endometriosis; effects on thyroid homeostasis; certain reproductive effects, and, any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395 -32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258 -21260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).

NAS concluded that there was inadequate or insufficient information to determine whether there is an association between herbicide exposure and oral, nasal, and
pharyngeal cancers.  Id. at 32,542.

Whenever VA's Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease.  38 U.S.C.A. § 1116(b) (1).

VA's Secretary has determined that a presumption of service connection based on exposure to certain herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  Notice, 59 Fed. Reg. 341 -346 (1994); 61 Fed. Reg. 41442 -41449 and 57586-57589 (1996); 67 Fed. Reg. 42600 -42608 (2002); 68 Fed. Reg. 27630 -27641 (2003); 72 Fed. Reg. 32395-32407 (2007).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013). 

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as psychosis or a malignant tumor to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 3.309.

During the pendency of the appeal, VA amended its regulations governing service connection for PTSD which included liberalizing, in certain circumstances, the evidentiary standard for establishing in-service stressors as follows: If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f) (3) (effective July 13, 2010).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Board has reviewed the Veteran's claims file, paper and electronic.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Basal Cell Carcinoma 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew the appeal for service connection for basal cell carcinoma of the face and chest at the May 2012 videoconference hearing.  There remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal for service connection for basal cell carcinoma of the face and chest, and the claim is dismissed.

Squamous Cell Oral Cancer

In this case, the evidence confirms that the Veteran served in Vietnam during the prescribed time period.  Therefore, the Veteran is presumed to have been exposed to herbicides.  However, squamous cell oral cancer is not among the list of diseases associated with herbicide exposure under 38 C.F.R. § 3.309(e).  Therefore, service connection is not warranted on a presumptive basis.  However, the Veteran can still establish service-connection on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Circ. 1994).

The Veteran contends that his squamous cell oral cancer is related to in-service exposure to herbicides.  Alternatively, he asserts that his cancer is related to his exposure to alcohol and cigarettes as a young adult while in service.  To this point, the Veteran submitted a lay statement from his former spouse in May 2010, attesting to his drinking and marijuana use in service and his continued drinking after service.

Initially, the Board notes that in general the law and regulations provide that compensation shall not be paid if disability was the result of the person's own willful misconduct, to include the abuse of alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2013); see also VAOPGPREC 2-97 (January 16, 1997).  With respect to alcohol and drug abuse, Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351, prohibits, effective for claims filed after October 31, 1990, payment of compensation for a disability that is a result of a Veteran's own alcohol or drug abuse.  Moreover, § 8052 also amended 38 U.S.C.A. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2013).

Furthermore, a Veteran's disability will not be considered to have resulted from disease or injury incurred in or aggravated during service on the basis that it resulted from the use of tobacco products during service.  38 U.S.C.A. §§ 1103, 1110 (West 2002).

The service treatment records are absent for any documentation or notations related to the Veteran's oral cancer. 

Decades after service, in 2008, the Veteran was diagnosed with squamous cell oral cancer.  The private treatment records made no mention of herbicides or Agent Orange; however, it was noted that the Veteran was a heavy smoker and drinker before he was diagnosed. 

In this case, there is no competent medical evidence relating the Veteran's squamous cell oral cancer to active service to include exposure to herbicides.  The Board acknowledges the Veteran's opinion that the cancer of his mouth is related or caused by exposure to herbicides during his period of active service.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007).  As to a nexus opinion relating any carcinoma to active service, include exposure to herbicides, the Board finds that the etiology of a squamous cell oral cancer is a complex medical question and the Veteran is not competent to provide an opinion as to its etiology.  See also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Moreover, the evidence does not show, nor does the Veteran assert, that the cancer manifested within one year of discharge from service.  

Based on the above, the Board finds that the Veteran's squamous cell oral cancer did not have its onset during service and is not shown to be causally or etiologically related to service.  As such, the preponderance of the evidence is against the claim.  There is no doubt to be resolved and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Left Arm 

The Veteran contends that service connection is warranted for left arm condition, residual of bone transplant, as secondary to squamous cell oral cancer.  That is, the Veteran asserts, and testified before the undersigned, that his left arm condition should be service-connected since a bone graft was taken from the arm for his jaw as required due to his oral cancer.

The Board notes, however, that even though the Veteran is not seeking service connection on a direct basis, all theories of entitlement--direct and secondary--must be considered.  See Hodge v. West, 155 F.3d 1356, 1362-1363 (Fed. Cir. 1998).

Service connection on a direct basis is not warranted.  The preponderance of the evidence is against a finding that the Veteran's left arm condition began in service or is otherwise related to service.  The Veteran does not contend that his left arm condition began in service or is otherwise related to service. 

As outlined above, service connection has not been established for squamous cell oral cancer.  Therefore, service connection cannot be granted on a secondary basis for a left arm condition. 

Based on the foregoing, the claim for service connection must be denied.  As such, the preponderance of the evidence is against the claim.  There is no doubt to be resolved and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. 49.


Acquired Psychiatric Disorder

The Veteran contends, and testified before the undersigned, that service connection is warranted for an acquired psychiatric disorder, claimed as PTSD and diagnosed as dysthymic disorder.

The Veteran's service treatment records do not contain any complaints, finding or diagnosis of psychiatric disorder. 

A diagnosis of a psychiatric disability was first shown by the evidence of record more than one year after service discharge and the evidence does not show that any psychosis manifested to a compensable degree within one year following separation from service.  Therefore, service connection on a presumptive basis is not established.  38 C.F.R. §§ 3.307, 3.309 (2013).

As noted above, the Veteran's former spouse submitted a lay statement in May 2010 in which she noted that when he returned from service he had frequent nightmares, was nervous, his hands shook, and he talked in his sleep.  She also noted his drug and alcohol abuse.

The Veteran was afforded a VA examination in August 2010 in which he reported experimenting with alcohol and tobacco prior to military service but did not overindulge.  The Veteran reported drug and alcohol abuse in service.  He did not report firing his weapon in self-defense.  He reported experiencing rocket attacks in Vietnam.  The VA examiner opined that the Veteran did not report experiencing a traumatic stressor that met the Criterion A for a diagnosis of PTSD; the Veteran was also not reporting a full constellation of symptoms required for a diagnosis of PTSD.  The VA examiner diagnosed alcohol dependence, in full sustained remission (unrelated to military service) and dysthymic disorder (unrelated to military service).  The examiner stated that the Veteran reported a variety of depressive symptoms that had been going on for several years, consistent with a dysthymic disorder; however, given the timing and duration of these symptoms, they could not be directly linked to his military service and especially to his service in Vietnam.

The Veteran submitted a statement in December 2011 with his formal appeal, VA Form 9, in which he stated that he took on "small arms fire and [shot] back with nobody in command to record the firefight."  However, the Board notes again that the Veteran did not report firing his weapon in self-defense during his August 2010 VA examination.

As the Veteran has provided at least one inconsistent stressor, the credibility of his lay assertions are called into question.  However, where, as here, the determinative issue involves a question of a medical diagnosis, not capable of lay observation, competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or medical opinion.  38 C.F.R. § 3.159 (2013). 

Under certain circumstances, lay evidence may establish a diagnosis of a simple medical condition.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer). 

Although the Veteran and his former spouse are competent to report psychiatric symptoms, the diagnosis of a psychiatric condition and medical causation are not subject to lay observation.  The determination as to the presence, type, and cause of a psychiatric condition is medical in nature and not capable of lay observation.  Additionally, by regulation, the diagnosis of PTSD requires medical evidence diagnosing the condition in accordance 38 C.F.R. § 4.125, that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM- IV). 38 C.F.R. § 3.304(f) (2013).  For that reason, a psychiatric disorder is not a simple medical condition that a lay person is competent to identify.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Here, as noted above, the August 2010 examiner did not diagnose PTSD; diagnosed alcohol dependence, in full sustained remission (unrelated to military service) and dysthymic disorder (unrelated to military service); and provided a negative etiological opinion.  The VA examiner's opinion is entitled to great probative weight as it is based on a review of the history, a mental status examination and a rationale was provided for the opinion such that the Board can render an informed determination.  It is also noted that the Veteran, when seen for a VA psychosocial assessment in October 2010, reported that his speech is difficult to understand following the cancer surgery and he was self conscious.  His self esteem and self worth had been negatively affected.  He endorsed feelings of depression.  The diagnosis was adjustment disorder with depressed mood.  There was no indication in the report that the disorder was related to service.   

As the competent medical evidence does not show that the Veteran has PTSD, service connection for PTSD must be denied. 

With regard to service connection for a psychiatric disorder, other than PTSD, post-service medical records document psychiatric symptoms which were diagnosed as dysthymic disorder or adjustment disorder with depressed mood.  No medical provider has related an acquired psychiatric disorder, including dysthymic disorder, to his military service. 

As such, the preponderance of the evidence is against the claim.  There is no doubt to be resolved and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. 49.

	(CONTINUED ON NEXT PAGE)



ORDER

The appeal seeking service connection for basal cell carcinoma of the face and chest, to include as due to exposure to herbicides, is dismissed.

Entitlement to service connection for squamous cell oral cancer, to include as due to exposure to herbicides, is denied.

Entitlement to service connection for left arm condition, residual of bone transplant, as secondary to squamous cell oral cancer is denied.

Entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD, is denied.


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


